DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Prosecution Reopened

In view of the Corrected Appeal Brief filed on 09/25/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/QUYEN P LEUNG/               Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                         
                                                                                                                                                                                                        Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/24/2017, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the combination of limitations “a first resiliently deformable element mounted on the circumferential support”, “means for mounting the plurality of teeth to the circumferential support” and “the plurality of teeth are mounted to the circumferential support to a second position when the plurality of teeth are mounted to the circumferential support” are unclear since they imply that both components (the resiliently deformable element and the teeth) are mounted on the same element (circumferential support). However, according to the Specification each component is mounted to a different element (the resiliently deformable element “1040” is mounted (see fig. 10) to a wall “1020” which is part of the circumferential support “430”, and the stator teeth are mounted to the stator back-iron “200”, see page 12, lines 25-32, page 13, lines 1-2). Also, it is unclear what exactly the recited “means for mounting” are. Therefore, for examination purposes the limitation “a first resiliently 
Claims 2-18 are also rejected under 35 U.S.C. 112(b) since they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneshige et al. (US 2013/0106251, hereinafter “Kaneshige”) in view of Foulsham et al. (US 2013/0200746, hereinafter “Foulsham”).

Regarding claim 1, Kaneshige discloses a stator (20) for an electric motor or generator ([0029]), the stator (20) comprising:

a first resiliently deformable element (38, [0039]) mounted (by way of element “40”) on the circumferential support (outer cylinder, [0047]), the first resiliently deformable element (38) comprising a first temperature sensing element (34, [0038-0039]);
a plurality of teeth (24) for receiving coil windings ([0036]); 
wherein the first temperature sensing element (34) is movable ([0039], [0041]) by the first resiliently deformable element (38) from a first position (unbiased state, under no pressure/compression, see Examiner’s Note) to a second position (biased state, under pressure/compression, see Examiner’s Note).


    PNG
    media_image1.png
    388
    611
    media_image1.png
    Greyscale



Examiner’s Note: In regards to the first and second positions of the first temperature sensing element, the “first position” is being considered to refer to the regular unbiased state of the resilient element holding the sensor while being under no pressure/compression, while the “second position” 
In regards to the limitation “means for mounting the plurality of teeth to the circumferential support” limitation, it is being interpreted to refer to the stator teeth being mounted to the stator back-iron/yoke, in accordance with the Specification, as explained in the 112 claim rejection. Although Kaneshige does not explicitly disclose a “means for mounting”, Kaneshige discloses, or at the very least suggests (see fig. 2) that the stator teeth “24” are separate elements (see fig. 2) mounted into a circumferential support (stator yoke “22”).

Kaneshige does not explicitly disclose means for mounting the plurality of teeth to the circumferential support (stator back-iron, as best understood, see 112 claim rejection).

However, Foulsham teaches means for mounting ([0031-0032], see fig. 3A) a plurality of teeth (4) to a circumferential support (2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kaneshige’s stator, means for mounting the plurality of teeth to the circumferential support, in order to have individual teeth that can be pre-wound before installation to provide easier wounding of the coils while preventing radial and circumferential movement of the teeth relative to the support and have a high density of coil windings around each tooth, as taught by Foulsham ([0007], [0009], [0031]).



Regarding claim 2, Kaneshige in view of Foulsham discloses a stator according to claim 1. Kaneshige does not disclose a plurality of first engagement elements distributed about the circumferential support.

However, Foulsham teaches ([0031-0032], see fig. 3A) a plurality of first engagement elements (5) distributed about a stator circumferential support (2).

    PNG
    media_image2.png
    398
    445
    media_image2.png
    Greyscale



Regarding claim 3, Kaneshige in view of Foulsham discloses a stator according to claim 2. Kaneshige further discloses that the stator further comprises coil windings received on a tooth of the plurality of teeth, the coil windings engage with and bias ([0039], [0041], [0048]) the first temperature sensing element (34) to the second position (biased state, under pressure/compression of the coils) when the tooth (24) is mounted to the circumferential support (22). 
 
Kaneshige does not disclose that each tooth includes a second engagement element to allow engagement with a first engagement element on the circumferential support for allowing each tooth to be mounted on the circumferential support.

However, Foulsham further discloses ([0031-0032], see fig. 3A) a stator (1) in which each tooth (4) comprises a second engagement element (6) to engage with one of the first engagement element (5) to mount the plurality of teeth to the circumferential support (2) for allowing each tooth (4) to be mounted on the circumferential support (2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Kaneshige in view of Foulsham, each tooth including a second engagement element to allow engagement with a first engagement element on the circumferential support for allowing each tooth to be mounted on the circumferential support, in order to prevent radial and circumferential movement of the teeth relative to the support, as taught by Foulsham ([0007]).
Regarding claim 4, Kaneshige in view of Foulsham discloses a stator according to claim 1, further comprising coil windings ([0036]) received on the plurality of teeth (24), wherein the plurality of teeth (24) and associated coil windings ([0036]) are distributed about a mounting element (“22” would be the “mounting element” by applying Foulsham’s teachings) mounted to the circumferential support (outer cylinder, [0033]).

Regarding claim 5, Kaneshige in view of Foulsham discloses a stator according to claim 4, wherein the coil windings ([0036]) on a tooth of the plurality of teeth (24) engage with and bias ([0039], [0041]) the first temperature sensing element (34) to the second position (biased state, under pressure/compression, [0039], [0041]) when the mounting element (“22” would be the “mounting element” by applying Foulsham’s teachings) is mounted to the circumferential support ([outer cylinder, [0033]). 

Regarding claim 6, Kaneshige in view of Foulsham discloses a stator according to claim 1, further comprising coil windings ([0036]) received on a tooth of the plurality of teeth (24), wherein the first resiliently deformable element (38) provides a spring bias of the first temperature sensing element (34) against the coil windings ([0039], [0041], [0048]) when the first temperature sensing element (34) is in the second position (biased state, under pressure/compression).

Regarding claim 7, Kaneshige in view of Foulsham discloses a stator according to claim 1, wherein the first temperature sensing element (34) is a thermistor or resistance temperature detector ([0038-0039]).

Regarding claim 14, Kaneshige in view of Foulsham discloses a stator according to claim 1, further comprising coil windings ([0036]) received on a tooth of the plurality of teeth (24), wherein the .

Claims 8, 9, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneshige (US 2013/0106251) in view of Foulsham (US 2013/0200746), as applied to claim 1 rejection, and further in view of Strobel et al. (US 2011/0080072, hereinafter “Strobel”).

Regarding claim 8, Kaneshige in view of Foulsham discloses a stator according to claim 1, but does not specifically disclose that the first resiliently deformable element and the first temperature sensing element form part of a lead frame mounted to the circumferential support.

However, Strobel teaches ([0005-0009], [0024], [0027], see figs. 3 & 5) a stator comprising a first resiliently deformable element (16, left side) and a first temperature sensing element (14, left side) forming part of a lead (30) frame (18) mounted to a circumferential support (10).


    PNG
    media_image3.png
    367
    681
    media_image3.png
    Greyscale



Regarding claim 9, Kaneshige in view of Foulsham and Strobel discloses a stator according to claim 8. Kaneshige in view of Foulsham does not disclose a lead frame including a plastics housing that includes the first resiliently deformable element.

However, Strobel further discloses that the lead frame (18) includes a plastics housing ([0025-0026]) that includes the first resiliently deformable element (16, left side, see fig. 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Kaneshige in view of Foulsham, the lead frame including a plastics housing that includes the first resiliently deformable element, so that the sensing element can be advantageously formed without electrical insulation of its own, which leads to a compact form and a lower cost, as taught by Strobel ([0025]).

Regarding claim 11, Kaneshige in view of Foulsham and Strobel discloses a stator according to claim 8. Kaneshige in view of Foulsham does not disclose a lead frame including a second resiliently deformable element with a second temperature sensing element mounted on the second resiliently deformable element.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Kaneshige in view of Foulsham, the lead frame including a second resiliently deformable element with a second temperature sensing element mounted on the second resiliently deformable element, so that there could be multiple sensors, with each of the sensors monitoring one of the phases for overheating, as taught by Strobel ([0023]).

Regarding claim 13, Kaneshige in view of Foulsham and Strobel discloses a stator according to claim 11, further comprising coil windings received on a tooth of the plurality of teeth ([0036]), wherein the coil windings engage with the second temperature sensing element (by applying Strobel teachings there will be two sensing elements, as explained in claim 11 rejection) when the tooth is mounted to the circumferential support (22) and the second resiliently deformable element to deform the coil windings on the tooth (24) to engage with and bias the second temperature sensing element to the second position (biased state, under pressure/compression).

Examiner’s Note: Examiner points out that Strobel also implicitly discloses the recited arrangement since in its design the resilient elements along with the sensors would be clearly displaced if the teeth are installed or removed from the stator, since they are under tension and biasing force contacting an engaging the coils ([0024], [0027]], see also figs. 8-9).

Regarding claim 15, Kaneshige in view of Foulsham and Strobel discloses a stator according to claim 13, wherein the second temperature sensing element (by applying Strobel teachings there will be two sensing elements, as explained in claim 11 rejection) is arranged to determine the temperature of 

Regarding claim 16, Kaneshige in view of Foulsham and Strobel disclose a stator according to claim 11. Kaneshige in view of Foulsham does not disclose that the first resiliently deformable element forms a first arm on the lead frame and a second resiliently deformable element that forms a second arm on the lead frame.

However, Strobel further discloses that the first resiliently deformable element (16, left side, see fig. 5) forms a first arm (could be considered an arm due to its shape) on the lead frame (18) and the second resiliently deformable element (16, right side, see fig. 5) forms a second arm (could be considered an arm due to its shape) on the lead frame (18).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Kaneshige in view of Foulsham, the above recited arrangement, in order to provide a fully preassembled and pre-wired module that need merely be snapped for fixation, leading to an extremely easy and fast assembly by avoiding the expense of manual individual wiring of the temperature sensors, as taught by Strobel ([0009]).

Claims 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneshige (US 2013/0106251) in view of Foulsham (US 2013/0200746) and Strobel (US 2011/0080072), as applied to claim 8 rejection, and further in view of Boughtwood (US 2013/0049498).

Regarding claim 10, Kaneshige in view of Foulsham and Strobel discloses a stator according to claim 8. Kaneshige in view of Foulsham does not disclose a lead frame which includes a first electrically conducting element for coupling the first temperature sensing element to a control device mounted on the circumferential support for monitoring temperature.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Kaneshige in view of Foulsham, the above recited arrangement, in order to provide a fully preassembled and pre-wired module that need merely be snapped for fixation, leading to an extremely easy and fast assembly by avoiding the expense of manual individual wiring of the temperature sensors, as taught by Strobel ([0009]).

Kaneshige in view of Foulsham and Strobel does not specifically disclose that the control device is mounted on the circumferential support.

However, Boughtwood teaches ([0095-0096]) a stator (252) having a control device (80) mounted on the circumferential support (see annotated figs. 3 & 4).

    PNG
    media_image4.png
    484
    661
    media_image4.png
    Greyscale



Regarding claim 12, Kaneshige in view of Foulsham and Strobel discloses a stator according to claim 11. Kaneshige in view of Foulsham does not disclose a lead frame which includes a second electrically conducting element for coupling the first temperature sensing element to a control device for monitoring temperature.

However, Strobel further discloses that the lead frame (18) includes a second electrically conducting element (30, wire connected to right side sensor “14”) for coupling the first temperature sensing element (14) to a control device (electronics unit, [0008], [0009], [0029]) for monitoring temperature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator Kaneshige in view of Strobel, the above recited arrangement, in order to provide a fully preassembled and pre-wired module that need merely be snapped for fixation, leading to an extremely easy and fast assembly by avoiding the expense of manual individual wiring of the temperature sensors, as taught by Strobel ([0009]).

Kaneshige in view of Foulsham and Strobel does not specifically disclose that the control device is mounted on the circumferential support.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Kaneshige in view of Foulsham and Strobel, the control device to be mounted on the circumferential support, since it would be closer to the sensor which is located on the support and in order to respond to the temperature measurements by reducing power to the coils to avoid overheating while providing a compact design, as taught by Boughtwood ([0135], [0150]).

Regarding claim 18, Kaneshige in view of Foulsham, Strobel and Boughtwood discloses a stator according to claim 12. Kaneshige does not disclose that the length of the first electrically conducting element for coupling the first temperature sensing element to the control device is substantially the same length as the second electrically conducting element for coupling the second heat sensing element to the control device.

However, Strobel further discloses that the length of the first electrically conducting element (30, left side wire) for coupling the first temperature sensing element (14, left side) to the control device (electronics unit, [0008], [0009], [0029]) is substantially the same length (similar length, see fig. 5) as the second electrically conducting element (30, right side wire) for coupling the second heat sensing element (14, right side) to the control device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Kaneshige in view of Foulsham and Boughtwood, the above recited arrangement, in order to provide a fully preassembled and pre-wired module that need .

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneshige (US 2013/0106251) in view of Foulsham (US 2013/0200746) and Strobel (US 2011/0080072), as applied to claim 16 rejection, and further in view of Best et al. (US 7,402,925, hereinafter “Best”).

Regarding claim 17, Kaneshige in view of Foulsham and Strobel discloses a stator according to claim 16, but does not disclose that the length of the first arm and the second arm are different.

However, Best teaches (col. 4, lines 38-51) a stator having a temperature sensing element (18) being pressed by a resilient element which comprises two arms (34, 36), with the length of the first arm (34) and the second arm (36) being different.

    PNG
    media_image5.png
    358
    389
    media_image5.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Kaneshige in view of Strobel, the resilient element which .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindblom et al. (US 2014/0333185) discloses an electric motor assembly including at least one thermostat for monitoring a temperature of at least one winding, and a thermostat clamp interposed between adjacent windings of the stator, the thermostat confined between the thermostat clamp and at least one winding. 
Szabo et al. (US 4,313,069) discloses a spring member for holding a thermal protective device in intimate contact with the winding end turns of an electric motor. 
Buchanan et al. (US 4,203,045) discloses a spring for holding a thermal protective device in contact with the winding end turns of an electric motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834